 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”), is dated as of December _29_,
2017, by and between WidePoint Corporation, a corporation organized under the
laws of the State of Delaware (the “Company”), and Kito Mussa (“Executive”).

 

WITNESETH:

 

WHEREAS, the Company and Executive desire to provide for the employment of the
Executive as the Executive Vice President and Chief Financial Officer of the
Company, to engage in such activities and to render such services under the
terms and conditions hereof; and

 

WHEREAS, the Company has authorized and approved the execution of this
Agreement, and Executive desires to be employed by the Company under the terms
and conditions hereinafter provided.

  

NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto intending to be
legally bound do hereby agree as follows:

 

1. Appointment, Title and Duties.  During the Employment Term (as defined
below), the Company shall employ Executive to serve as its Executive Vice
President and Chief Financial Officer.  In such capacity, Executive shall report
to the Chief Executive Officer of the Company, and shall have such duties,
powers and responsibilities as are customarily assigned to a Executive Vice
President and Chief Financial Officer of a publicly held corporation.  In
addition, Executive shall have such other duties and responsibilities as the
Chief Executive Officer may reasonably assign Executive provided that such
duties are commensurate with and customary for a senior executive officer
bearing Executive’s experience, qualifications, title and position.

 

The Executive is required to spend a majority of his business time in McLean,
Virginia and other Company locations to fulfill his obligations to the Company.
Executive shall be reimbursed for all continuing education and licensing costs
to maintain his professional licenses and certifications as well as his actual
business expenses in accordance with applicable written policies and guidelines
of the Company.

 

2. Term of Employment. The term of the Executive’s employment under this
Agreement shall commence on January 1, 2017 (“Effective Date”) and shall
continue until, and including, the third (3rd) anniversary of the Effective
Date, unless terminated earlier in accordance with Section 6 of this Agreement
or extended as set forth in this Section 2 (the “Employment Term”). Unless
either party delivers written notice of non-renewal to the other party no later
than 90 days prior to the end of the then effective Employment Term, the
Employment Term shall automatically extend for an additional one-year period.
Notwithstanding the foregoing, unless either party has previously delivered
written notice of termination of the Employment Term to the other party in
accordance with the terms of this Agreement, in the event that a Change in
Control is consummated during the Employment Term at a point in time when less
than twelve (12) months shall remain until the expiration of the then-current
Employment Term, the then-current Employment Term shall automatically extend on
the date of consummation of such Change in Control such that the Employment Term
shall continue until, and including, the one (1) year anniversary of the
consummation of the Change in Control, unless terminated earlier in accordance
with Section 6 of this Agreement or extended as set forth in this Section 2.

 



 

 

 

3. Acceptance of Position; Outside Activities. Executive accepts the position of
Executive Vice President, and Chief Financial Officer, and agrees that during
the Employment Term he will faithfully perform his duties and will devote
substantially all of his business time and attention to the business and affairs
of the Company.  Notwithstanding the foregoing, the Executive will be permitted:
(a) from time to time, to serve as a member of the board of directors of other
for-profit companies, but not without the prior approval by the Chief Executive
Officer, which approval may be withheld in the sole discretion of the Chief
Executive Officer; (b) from time to time, to serve as a member of the board of
directors of other non-profit associations, community associations, and not for
profit groups and manage his personal investments in non-competitive entities
without the approval of the Chief Executive Officer; and (c) to participate in
such outside business activities as are expressly approved by the Chief
Executive Officer; provided that, the activities described in clauses (a), (b)
and (c) of this Section 3 do not interfere with the performance of Executive’s
duties and responsibilities to the Company as provided hereunder.   Any
compensation or remuneration which Executive receives in consideration of his
service on the Board of Directors of other companies shall be the sole and
exclusive property of Executive, and the Company shall have no right or
entitlement at any time to any such compensation or remuneration.

 

4. Salary and Benefits. During the term of this Agreement:

 

(a) Salary. The Company shall pay to Executive a base salary at an annual rate
of (i) Two Hundred Thousand Dollars ($200,000) per annum for the initial twelve
(12) month period of the Employment Term; (ii) Two Hundred Fifteen Thousand
Dollars ($215,000) per annum for the second twelve (12) month period of the
Employment Term; and (iii) Two Hundred Thirty Thousand Dollars ($230,000) per
annum for the third twelve (12) month period during the Employment Term. The
foregoing amounts are hereafter collectively referred to as the “Base Salary”
and shall be paid in approximately equal installments at intervals based on any
reasonable Company policy which is consistently applied to all other executives
of the Company and in accordance with applicable wage payment laws.  Executive's
annual base salary, as in effect from time to time, is hereinafter referred to
as the “Base Salary.”

  

(b) Annual Bonus. For each complete calendar year of the Employment Term,
Executive shall be eligible to receive an annual bonus (the "Annual Bonus").
Executive's annual target bonus opportunity shall be equal to 50% of Base Salary
(the "Target Bonus") with an annual opportunity to receive a maximum bonus of
100% of Base Salary, each based on the achievement of performance goals mutually
agreed upon by the Chief Executive Officer in consultation with the Compensation
Committee of the Board of Directors of the Company (the "Compensation
Committee") and the Executive; provided that, depending on results, Executive's
actual bonus may be higher or lower than the Target Bonus, as determined by the
Compensation Committee based on the attainment of the performance goals. If
threshold performance goals are not achieved, then the Executive may not receive
an Annual Bonus for such calendar year. The dollar value of the Annual Bonus
shall be paid by the Company one-half in cash and one-half in common stock of
the Company. All shares of common stock issued in connection with an Annual
Bonus shall be fully vested as of the date of issuance. The Annual Bonus will be
paid within thirty (30) days prior to the filing of the Company’s Form 10-K for
the applicable calendar year. At the option of Executive, Executive may, in
accordance with the terms and conditions of the applicable stock agreement and
the applicable stock incentive plan of the Company, elect to have the number of
shares of common stock of the Company Executive is to receive as part of an
Annual Bonus reduced by, or Executive may tender back to the Company, an amount
of shares sufficient to satisfy applicable federal, state and local, if any,
withholding taxes arising from the issuance of such shares to Executive.

 

(c) Additional Equity Award. The Company shall, on January 2, 2018, grant to
Executive 50,000 restricted shares of common stock of the Company, with the
vesting of the restrictions on such shares being performance-based, with such
performance goals to be agreed upon by the Company and Executive. The restricted
shares of common stock shall be evidenced by a restricted stock agreement
between Executive and the Company. The restricted stock agreement shall provide
that immediately prior to the occurrence of a Change in Control or upon the
termination of Executive’s employment with the Company due to Executive’s death
or disability, the termination of Executive’s employment by the Company without
Cause or the voluntary resignation of Executive for Good Reason, the
restrictions shall lapse and the shares shall become fully vested. At the option
of Executive, Executive may, upon the vesting of any such restricted shares,
elect to have the number of shares of common stock of the Company on which the
restrictions have lapsed reduced by, or Executive may tender back to the
Company, an amount of shares sufficient to satisfy applicable federal, state and
local, if any, withholding taxes arising from the vesting of such shares.

 



 

 

 

(d) Benefits. During the Employment Term, Executive shall be eligible to
participate in all health, retirement, Company-paid insurance, sick leave,
disability, expense reimbursement and other benefit programs which the Company
or its subsidiaries makes available to any of its senior executives. Executive
shall be entitled to receive five (5) weeks of paid vacation per calendar year
and shall be entitled to rollover all unused vacation.

 

(e) Clawback Provisions. Notwithstanding any other provisions in this Agreement
to the contrary, any incentive-based compensation, or any other compensation,
paid to Executive pursuant to this Agreement or any other agreement or
arrangement with the Company which is subject to recovery under any law,
government regulation, or stock exchange listing requirement, will be subject to
such deductions and clawback as may be required to be made pursuant to such law,
government regulation, or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement).

 

        5. Certain Terms Defined. For purposes of this Agreement:

 

(a) Executive shall be deemed to be “disabled” or to suffer from a “disability”
if a physical or mental condition shall occur and persist which, in the written
opinion of a licensed physician selected by the Chief Executive Officer in good
faith, has rendered Executive unable to perform the duties set forth in Section
1 hereof for a period of ninety (90) days or more and, in the written opinion of
such physician, the condition will continue for an indefinite period of time,
rendering Executive unable to return to his duties.

 

(b) A termination of Executive’s employment by the Company shall be deemed for
“Cause” if, and only if, it is based upon the following: (i) Executive's
failure, neglect or refusal to perform Executive’s material duties (in each
instance, other than any such failure resulting from incapacity due to physical
or mental illness); (ii) Executive's failure to comply with any valid, material
and legal directive of the Board of Directors or Chief Executive Officer;
(iii) Executive's engagement in dishonesty, illegal or disloyal conduct, or
willful or grossly negligent misconduct, which is, in each case, injurious to
the interests, reputation or business of the Company or its Affiliates as
determined by the Compensation Committee of the Board of Directors or the Chief
Executive Officer; (iv) Executive's embezzlement, misappropriation, or fraud,
whether or not related to the Executive's employment with the Company; (v)
Executive's conviction of or plea of guilty or nolo contendere to a crime that
constitutes a felony (or state law equivalent) or a crime that constitutes a
misdemeanor involving moral turpitude; (vi) any material failure by Executive to
comply with the Company's written policies or rules, as they may be in effect
from time to time during the Employment Term; or (vii) Executive's material
breach of any material obligation under this Agreement or any other written
agreement between Executive and the Company.  The Company shall have the right
to suspend Executive with pay, for a reasonable period to investigate
allegations of conduct which, if proven, would establish a right to terminate
this Agreement for Cause, or to permit a felony charge to be tried.  Immediately
upon the conclusion of such temporary period, unless Cause to terminate this
Agreement has been established, Executive shall be restored to all duties and
responsibilities as if such suspension had never occurred. The Company cannot
terminate Executive’s employment for Cause unless the Company has provided
written notice to the Executive of the existence of the circumstances providing
grounds for termination for Cause within 90 days of the Company’s knowledge of
such grounds, and, if the circumstances are susceptible to cure, the Executive
has had at least 30 days from the date such notice is provided to cure such
circumstances; provided, however, that the Company shall be permitted to
terminate Executive’s employment for Cause without any such cure period in the
event of any termination based on subsections (iii) – (v) of this Section 5(b).

 

(c) A resignation by Executive shall not be deemed to be voluntary and shall be
deemed to be a resignation with “Good Reason” if it is based upon (i) a material
diminution in Executive’s title, duties, responsibilities, authority or salary;
(ii) a material reduction in bonus target or benefits; (iii) a direction by the
Board of Directors or Chief Executive Officer that Executive report to any
person or group other than the Board of Directors and the Chief Executive
Officer; (iv) a requirement that the Executive relocate; or (v) the Company’s
material breach of this Agreement. Executive cannot terminate Executive’s
employment for Good Reason unless Executive has provided written notice to the
Company of the existence of the circumstances providing grounds for termination
for Good Reason within 90 days of Executive’s knowledge of the initial existence
of such grounds and the Company has had at least 30 days from the date on which
such notice is provided to cure such circumstances if they are susceptible to
cure. If Executive does not terminate Executive’s employment for Good Reason
within 180 days after the first occurrence of the applicable grounds, then
Executive will be deemed to have waived Executive’s right to terminate for Good
Reason with respect to such grounds.

 



 

 

 

(d) “Affiliate” means with respect to any Person, a Person who, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control, with the Person specified.

  

(e) “Beneficial Owner” shall have the meaning given to such term in Rule 13d-3
under the Exchange Act.

 

(f) A “Change in Control” occurs if in one or in a series of transactions:

 

(i) Any Person or related group of Persons (other than Executive and his Related
Persons, the Company or a Person that directly or indirectly controls, is
controlled by, or is under common control with, the Company) is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities;

 

(ii) The stockholders of the Company approve a merger or consolidation of the
Company with any other corporation (or other entity), other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; provided, however, that a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person acquires 33 1/3% or more of the combined voting power of the
Company’s then outstanding securities shall not constitute a Change in Control;
or

 

(iii) The stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

 

(g) “Code” means the Internal Revenue Code of 1986, as amended.

 

(h) “Exchange Act” means the Exchange Act of 1934, as amended.

 

(i) “Person” means any individual, control group as defined in the Exchange Act,
corporation, partnership, limited liability company, trust, association or other
entity.

 

(j) “Related Person” means any immediate family member (spouse, partner, parent,
sibling or child, whether by birth or adoption) of the Executive and any trust,
estate or foundation, the beneficiary of which is the Executive and/or an
immediate family member of the Executive.

 

(k) “Termination Date” shall be determined as follows: (i) if the Executive's
employment hereunder terminates on account of the Executive's death, the date of
the Executive's death; (ii) if the Executive's employment hereunder is
terminated on account of the Executive's disability, the date that it is
determined that the Executive has a disability; (iii) if the Company terminates
the Executive's employment hereunder for Cause, the last date of employment of
Executive; (iv) if the Company terminates the Executive's employment hereunder
without Cause, the date specified in the notice of termination; (v) if the
Executive terminates his employment hereunder with or without Good Reason, the
date specified in the Executive's notice of termination; provided that, the
Company may waive all or any part of the notice period for no consideration by
giving written notice to the Executive and for all purposes of this Agreement,
the Executive's Termination Date shall be the date determined by the Company;
and (vi) if the Executive's employment hereunder terminates due to the
expiration of the Employment Term, the last date of the applicable Employment
Term. Notwithstanding anything contained herein, the Termination Date shall not
occur until the date on which the Executive incurs a "separation from service"
within the meaning of Section 409A of the Code (“Section 409A”).

 

6. Certain Benefits Upon Termination. Executive’s employment shall be terminated
upon the earlier of (i) the expiration of the Employment Term; (ii) the
voluntary resignation of Executive with or without Good Reason;
(iii) Executive’s death or disability; or (iv) upon the termination of
Executive’s employment by the Company for any reason at any time.  In the event
of such termination, the provisions of Section 6(a) shall apply, and in the
event of a Change in Control, the provisions of Section 6(b) shall apply.

 



 

 

 

(a) Termination Other Than in Connection with a Change in Control.

 

(i) Termination on or Prior to the First Anniversary of the Effective Date. If
Executive’s employment by the Company terminates on or prior to the first
anniversary of the Effective Date for any reason other than as a result of a
termination by the Company for Cause or a voluntary resignation by Executive
without Good Reason, then the Company shall pay Executive a lump sum severance
payment in cash equal to six (6) months of Executive’s Base Salary at the time
of such termination (“Year 1 Cash Severance Payment”) provided that if
employment terminates by reason of Executive’s death or disability on or prior
to the first anniversary of the Effective Date, then Executive (or Executive’s
estate, if applicable) shall solely be entitled to receive the Year 1 Cash
Severance Payment under this Section 6(a)(i). The Year 1 Cash Severance Payment
shall be paid within 75 days following the Termination Date; provided that, if
the Release Execution Period begins in one taxable year and ends in another
taxable year, payment shall not be made until the beginning of the second
taxable year.

 

(ii) Termination Subsequent to the First Anniversary of the Effective Date. If
Executive’s employment by the Company terminates subsequent to the first
anniversary of the Effective Date for any reason other than as a result of a
termination by the Company for Cause, a voluntary resignation by Executive
without Good Reason or the expiration of the Employment Term, then the Company
shall pay Executive a lump sum severance payment in cash equal to Twelve (12)
months of Executive’s Base Salary at the time of such termination (“Full Cash
Severance Payment”) provided that if employment terminates by reason of
Executive’s death or disability, then Executive (or Executive’s estate, if
applicable) shall solely be entitled to receive the Full Cash Severance Payment
under this Section 6(a)(ii). The Full Cash Severance Payment shall be paid
within 75 days following the Termination Date; provided that, if the Release
Execution Period begins in one taxable year and ends in another taxable year,
payment shall not be made until the beginning of the second taxable year.

 

(iii) Release and Compliance with Agreement. Notwithstanding anything in this
Agreement to the contrary, Executive’s entitlement to any payments under this
Section 6(a) in connection with the termination of Executive’s employment by the
Company without Cause or the termination of Executive’s employment with the
Company by the voluntary resignation of Executive for Good Reason shall be
subject to Executive's compliance with Section 7, Section 17, Section 18 and
Section 22 of this Agreement and Executive’s execution of a release of claims in
favor of the Company, its Affiliates and their respective officers and directors
in a form provided by the Company that is reasonably satisfactory and does not
release the Company from its obligations hereunder that are intended to survive
termination or vested and unforfeited rights under the Company’s employee
benefit and compensation plans (including without limitation, the equity grants
and the acceleration of vesting specified herein) and contains standard
carveouts (the "Release") and such Release becoming effective within 60 days
following the Termination Date (such 60-day period, the "Release Execution
Period"), to the extent permitted by law.

 

(iv) Limitations. The Company shall have no liability under this Section 6(a) if
Executive’s employment pursuant to this Agreement is terminated due to the
expiration of the Employment Term, by the Company for Cause, or by Executive
without Good Reason. If the Executive is paid under this Section 6(a), then the
Executive shall not receive payments under Section 6(b).

 

(b) Termination in Connection with a Change in Control.

 

(i) General. If the Executive’s employment is terminated by the Executive or the
Company for any reason within ninety (90) days prior to or twenty four (24)
months following a Change in Control of the Company other than as a result of
(i) a termination by the Company for Cause, (ii) a voluntary resignation by
Executive without Good Reason, or (iii) the expiration of the Employment
Term,  then the Company shall pay Executive a lump sum severance payment in cash
equal to the Full Cash Severance Payment provided that if employment terminates
by reason of Executive’s death or disability, then Executive (or Executive’s
estate, if applicable) shall solely be entitled to receive the Full Cash
Severance Payment.  The Full Cash Severance Payment shall be paid within 75 days
following the Termination Date; provided that, if the Release Execution Period
begins in one taxable year and ends in another taxable year, payment shall not
be made until the beginning of the second taxable year.

 

(ii) [Intentionally omitted].

 

(iii) Release and Compliance with Agreement. Notwithstanding anything in this
Agreement to the contrary, Executive’s entitlement to any payments under this
Section 6(b) shall be subject to Executive's compliance with Section 7, Section
17, Section 18 and Section 22 of this Agreement and Executive’s execution of the
Release and such Release becoming effective within the Release Execution Period,
to the extent permitted by law.

 



 

 

 

(iv) Limitations. If Executive is paid under this Section 6(b), then the
Executive shall not receive payments under Section 6(a). The Company shall have
no liability under this Section 6(b) if Executive’s employment pursuant to this
Agreement is terminated (A) due to the expiration of the Employment Term, (B) by
the Company for Cause, or (C) by Executive without Good Reason.

 

(c) Accrued Amounts. If Executive’s employment is terminated for any reason,
Executive shall be entitled to receive: (i) any accrued but unpaid Base Salary
and accrued but unused vacation which shall be paid in accordance with the
Company's customary payroll procedures; (ii) any earned but unpaid Annual Bonus
with respect to any completed calendar year immediately preceding the
Termination Date, which shall be paid on the otherwise applicable payment date;
provided that, if the Executive's employment is terminated by the Company for
Cause, then any such earned but unpaid Annual Bonus shall be forfeited; and
(iii) reimbursement for unreimbursed business expenses properly incurred by
Executive, which shall be subject to and paid in accordance with the Company's
expense reimbursement policy.

 

(d) Timing of Payments. Except as expressly set forth herein, the Company shall
make all payments pursuant to the foregoing subsections (a) through (c)
concurrently with the Termination Date.  Any such termination payments payable
hereunder shall be considered as part-consideration for the covenants provided
by Executive in Section 7 below.

 

(e) [RESERVED]

 

(f) Gross-Up.

 

(i) If it shall be determined that any payment, distribution or benefit received
or to be received by Executive from the Company (whether payable pursuant to the
terms of this Agreement or any other plan, arrangements or agreement with the
Company or an Affiliate (“Payments”)) would be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then Executive shall be entitled
to receive an additional payment (the “Excise Tax Gross-Up Payment”) in an
amount such that the net amount retained by Executive, after the calculation and
deduction of any Excise Tax on the Payments and any federal, state and local
income taxes and Excise Tax on the Excise Tax Gross-Up Payment provided for in
this Section 6(f), shall be equal to the Payments.  In determining this amount,
the amount of the Excise Tax Gross-Up Payment attributable to federal income
taxes shall be reduced by the maximum reduction in federal income taxes that
could be obtained by the deduction of the portion of the Excise Tax Gross-Up
Payment attributable to state and local income taxes.  Finally, the Excise Tax
Gross-Up Payment shall be reduced by income or Excise Tax withholding payment
made by the Company or any Affiliate to any federal, state or local taxing
authority with respect to the Excise Tax Gross-Up Payment that was not deducted
from compensation payable to Executive.

 

(ii) All determinations required to be made under this Section 6(f), including
whether and when an Excise Tax Gross-Up Payment is required and the amount of
such Excise Tax Gross-Up Payment and the assumptions to be utilized in arriving
at such determination, except as specified in Section 6(f)(i) above, shall be
made by the Company’s independent auditors (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and
Executive.  Such determination of tax liability made by the Accounting Firm
shall be subject to review by Executive’s tax advisor and, if Executive’s tax
advisor does not agree with such determination reached by the Accounting Firm,
then the Accounting Firm and Executive’s tax advisor shall jointly designate a
nationally recognized public accounting firm, which shall make such
determination.  All reasonable fees and expenses of the accountants and tax
advisors retained by either Executive or the Company shall be borne by the
Company.  Any Excise Tax Gross-Up Payment, as determined pursuant to this
Section 6(f), shall be paid by the Company to Executive within five days after
the receipt of such final determination in writing.  Any determination by a
jointly designated public accounting firm shall be binding upon the Company and
Executive.

  

(iii) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination thereunder, it is possible that
Excise Tax Gross-Up Payments will not have been made by the Company in an amount
that should have been made consistent with the calculations required to be made
hereunder (“Underpayment”).  In the event that Executive thereafter is required
to make a payment of any Excise Tax, any such Underpayment calculated in
accordance with and in the same manner as the Excise Tax Gross-Up Payment in
Section 6(f)(i) above shall be promptly paid by the Company to or for the
benefit of Executive.  In the event that the Excise Tax Gross-Up Payment exceeds
the amount subsequently determined to be due, such excess shall be repaid by the
Executive to the Company (together with interest at the rate provided in Section
1274(b)(2)(B) of the Code) within one hundred eighty (180) days from the date
that Executive receives written notice of the final determination of such excess
payment.

 



 

 

 

(g) COBRA. If Executive timely and properly elects health continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA"), the
Company shall reimburse the Executive for the monthly COBRA premium paid by the
Executive for the Executive and the Executive’s dependents and the Company shall
separately pay all applicable employment taxes on behalf of Executive to the
extent such reimbursement is considered taxable compensation under applicable
federal, state and local tax laws. Such reimbursement of the Monthly COBRA
premium payment shall be paid to the Executive on the 15th day of the month
immediately following the month in which the Executive timely remits the premium
payment. The Executive shall be eligible to receive such reimbursement until the
earliest of: (i) the six-month anniversary of the Termination Date; (ii) the
date the Executive is no longer eligible to receive COBRA continuation coverage;
and (iii) the date on which the Executive becomes eligible to receive
substantially similar coverage from another employer. Notwithstanding the
foregoing, if the Company's making payments under this Section 6(g) would
violate the nondiscrimination rules applicable to non-grandfathered plans under
the Affordable Care Act (the "ACA"), or result in the imposition of penalties
under the ACA and the related regulations and guidance promulgated thereunder),
the parties agree to reform this Section 6(g) in a manner as is necessary to
comply with the ACA. Notwithstanding anything to the contrary set forth herein,
the rights of Executive under this Section 6(g) shall only apply following the
termination of the employment of Executive other than (i) as a result of
Executive’s death, (ii) by the Company for Cause, (iii) by the voluntary
resignation of Executive without Good Reason, or (iv) by expiration of the
Employment Term.

 

7. Non-competition; Non-Solicitation

 

(a)           Executive agrees that at all times while he is employed by the
Company and for a period of twelve (12) months thereafter if Executive’s
employment is terminated by Executive without Good Reason, by Executive with or
without Good Reason under Section 6(b)(ii) of this Agreement, or by the Company
with Cause, he will not, as a principal, agent, employee, employer, consultant,
stockholder, investor, director or co-partner of any person, firm, corporation
or business entity other than the Company, or in any individual or
representative capacity whatsoever, directly or indirectly, without the express
prior written consent of the Company:

 

(i) engage or participate in any business whose products or services are
directly competitive with that of the Company and which conducts or solicits
business, or transacts with suppliers or customers located, within the United
States, Great Britain or the European Union;

 

(ii) aid or counsel any other person, firm, corporation or business entity to do
any of the above; or

  

(iii) become employed by a firm, corporation, partnership or joint venture which
competes with the business of the Company within the United States, Great
Britain or the European Union; provided that Executive shall be permitted to
provide services to a Competitive Entity (as defined below) that engages in a
business whose products or services are competitive with that of the Company so
long as (A) Executive does not perform, directly or indirectly, any services for
that part of the business of such Competitive Entity that competes with the
Company, including, but not limited to, any services performed in a supervisory
role as an employee of a direct or indirect parent company of any entity
performing such competitive business, and (B) the gross revenues generated by
that part of the business of such Competitive Entity that competes with the
Company shall not exceed ten percent (10%) of the gross revenues of such
Competitive Entity, on a consolidated basis, as of either of (1) the end of the
fiscal year immediately preceding the date that such employment by Executive
with such Competitive Entity shall commence or (2) the end of the fiscal quarter
immediately preceding the date that such employment by Executive with such
Competitive Entity shall commence. For purposes of this Agreement, “Competitive
Entity” shall mean any entity, including all direct and indirect parent
companies, subsidiary companies and Affiliates of such entity, that engages in a
business whose products or services are competitive with that of the Company.

 

(b)           Executive agrees that at all times while he is employed by the
Company and for a period of twenty-four (24) months thereafter
(“Non-Solicitation Period”) if Executive’s employment is terminated by Executive
without Good Reason, by Executive with or without Good Reason under Section
6(b)(ii), or by the Company with Cause, he will not, as a principal, agent,
employee, employer, consultant, stockholder, investor, director or co-partner of
any person, firm, corporation or business entity other than the Company, or in
any individual or representative capacity whatsoever, directly or indirectly,
without the express prior written consent of the Company, knowingly request,
induce or attempt to influence any then existing customer of the Company to
curtail any business they are currently, or in the last 36 months have been,
transacting with the Company. Furthermore, during the Non-Solicitation Period,
Executive shall not, without the Company’s prior written consent, directly or
indirectly, knowingly solicit or encourage or attempt to influence any employee
who was employed with the Company at any time during the two (2) year period
prior to the Termination Date to leave the employment of Buyer.

 



 

 

 

For purposes of the definition of stockholder or investor used in this Section
7, the Executive may hold a non-control position as stockholder or investor in
the securities of publicly traded companies without the prior written consent of
the Company.

 

(c)           Since a material purpose of this Agreement is to protect the
Company’s investment in Executive and to secure the benefits of Executive’s
background and general experience in the industry and to protect the
Confidential Information of the Company, the parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of Sections 7, 17, 18 or 22 of this Agreement and that any such
breach may cause the Company irreparable harm. Therefore, in the event of a
breach by Executive of any of the provisions of Sections 7, 17, 18 or 22 of this
Agreement, the Company or its successors or assigns may, in addition to other
rights and remedies existing in its favor, apply to any court of law or equity
of competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce or prevent any violations of the provisions of this
Agreement.

 

(d)           Executive specifically authorizes and permits the Company to
provide any Person with which Executive serves (or may serve) as an employee,
director, owner, stockholder, consultant, partner (limited or general) or
otherwise with a copy of this Agreement or a general description of some or all
of the terms of this Agreement.

 

8. Indemnification. The Company shall indemnify Executive and hold Executive
harmless from and against all claims, losses, damages, expenses or liabilities
(including expenses of defense and settlement) based upon or in any way arising
from or connected with his employment by the Company.  To the fullest extent
permitted by law, the Company shall advance to Executive all expenses necessary
in connection with the defense of any action or claim which is brought if
indemnification cannot be determined to be available prior to the conclusion of
such action or the investigation of such claim.  The Company hereby represents
that it maintains and will continue to maintain during the Employment Term (and
for the applicable statute of limitations thereafter) director and officer
insurance in an amount of no less than One Million Dollars ($1,000,000) in
coverage and shall include Executive as an insured in any directors’ and
officers’ insurance policy it maintains. The provisions of this Section 8 shall
survive any termination or expiration of this Agreement.

 

9. Attorney Fees and Costs. In the event that any action or proceeding is
brought to enforce the terms and provisions of this Agreement, the prevailing
party shall be entitled to recover reasonable attorney fees and costs.

 

10. Notices. All notices and other communications provided to either party
hereto under this Agreement shall be in writing and delivered by certified or
registered mail, postage prepaid, or by national overnight delivery service
(such as Federal Express), to such party at its/his address set forth below
its/his signature hereto, or at such other address as may be designated by
either party in conformity with the provisions of this Section 10, with any such
notices being deemed given when actually received by the recipient.

 

11. Construction. In construing this Agreement, if any portion of this Agreement
shall be found to be invalid or unenforceable, the remaining terms and
provisions of this Agreement shall be given effect to the maximum extent
permitted without considering the void, invalid or unenforceable provisions.  In
construing this Agreement, the singular shall include the plural, the masculine
shall include the feminine and neuter genders as appropriate.  Without
limitation to the foregoing, nothing in this Agreement is intended to violate
the Sarbanes-Oxley Act of 2002, and to the extent that any provision of this
Agreement would constitute such a violation, such provision shall be modified to
the extent required by such Act, or, to the extent that such provision cannot be
so modified and is found to be invalid or unenforceable, the remaining terms and
provisions shall be given effect to the maximum extent permitted without
considering the void, invalid or unenforceable provision. Neither this Agreement
nor any uncertainty or ambiguity herein shall be construed or resolved against
any party hereto, whether under any rule of construction or otherwise. No party
to this Agreement shall be considered the draftsman. On the contrary, this
Agreement shall be construed and interpreted according to the ordinary meaning
of the words used so as fairly to accomplish the purposes and intentions of all
parties hereof.

 

12. Headings. The section headings hereof have been inserted for convenience of
reference only and shall not be construed to affect the meaning, construction or
effect of this Agreement.

 



 

 

 

13. Governing Law; Arbitration; Jury Trial Waiver. 

 

(a)       This Agreement, and any statements, conduct, claims, causes of action,
liabilities or other matters relating to or arising out of or in connection with
this Agreement, shall be governed by, and construed in accordance with, the laws
of the State of Delaware, without regard to choice of law or conflict of law
principles.

 

(b)       Except as set forth in Section 7(c), Executive and Company agree that
in the event a dispute arises concerning or relating, directly or indirectly, to
the interpretation, application or enforcement of this Agreement, such dispute
shall be submitted to binding arbitration in accordance with the employment
arbitration rules of the American Arbitration Association (“AAA”) by a single
impartial arbitrator experienced in employment law selected as follows: if
Company and Executive are unable to agree upon an impartial arbitrator within
ten days of a request for arbitration, the parties shall request a panel of
employment arbitrators from AAA and alternatively strike names until a single
arbitrator remains. The arbitration shall take place in Washington, D.C., and
both Executive and the Company agree to submit to the jurisdiction of the
arbitrator selected in accordance with AAA’s rules and procedures. To the
maximum extent permitted by law, Executive and the Company further agree that
arbitration as provided for in this section will be the exclusive remedy for any
such dispute and will be used instead of any court action, which is hereby
expressly waived, except for any request by either party hereto for temporary or
preliminary injunctive relief pending arbitration in accordance with applicable
law. The parties further agree that the award of the arbitrator shall be final
and binding on both parties. The arbitrator shall have discretion to award
monetary and other damages, or no damages, and to fashion such other relief as
the arbitrator deems appropriate. The Company and Executive will bear in equal
shares any filing fees and costs of the arbitration proceeding itself (for
example, arbitrators’ fees, conference room, transcripts), but each party shall
be responsible for its own attorneys’ fees (except as set forth in Section 9 of
this Agreement). THE COMPANY AND EXECUTIVE ACKNOWLEDGE AND AGREE THAT BY
AGREEING TO ARBITRATE, THEY ARE IRREVOCABLY AND UNCONDITIONALLY WAIVING ANY
RIGHT TO BRING AN ACTION AGAINST THE OTHER IN A COURT OF LAW, EITHER STATE OR
FEDERAL, AND ARE WAIVING THE RIGHT TO HAVE CLAIMS AND DAMAGES, IF ANY,
DETERMINED BY A JURY.

 

14. Entire Agreement. This Agreement (together with the stock option agreement
and the restricted stock agreements referred to herein) constitutes the entire
agreement and supersedes all other prior agreements and undertakings, both
written and oral, among Executive and the Company, with respect to the subject
matter hereof.

 

15. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors and assigns. Executive may not assign Executive’s rights or delegate
Executive’s obligations hereunder without the prior written consent of the
Company.

 

16. Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. The parties further agree that facsimile
signatures or signatures scanned into .pdf (or similar) format and sent by
e-mail shall be deemed original signatures.

 

17. Non-Disparagement. Executive agrees and covenants that Executive will not at
any time make, publish or communicate to any person or entity or in any public
forum any defamatory or disparaging remarks, comments, or statements concerning
the Company or its businesses, or any of its employees, officers, and existing
and prospective customers, suppliers, investors and other associated third
parties. The Company and its directors and executive officers will not at any
time make, publish or communicate to any person or entity or in any public forum
any defamatory or disparaging remarks, comments, or statements concerning the
Executive. This Section 17 does not, in any way, restrict or impede Executive or
the Company and its officers and directors from exercising protected rights to
the extent that such rights cannot be waived by agreement or from complying with
any applicable law or regulation or a valid order of a court of competent
jurisdiction or an authorized government agency, provided that such compliance
does not exceed that required by the law, regulation, or order. Executive or the
Company shall promptly provide written notice of any such order to the Chief
Financial Officer of the Company or the Executive, as applicable.

 



 

 

 

18. Confidential Information. Executive acknowledges that the information, data
and trade secrets (collectively, “Confidential Information”) obtained by
Executive during the course of Executive’s performance under this Agreement
concerning the business or affairs of the Company are the property of the
Company. For purposes of this Agreement, “trade secret” means any method,
program or compilation of information which is used in the Company’s business,
including, but not limited to: (a) techniques, plans and materials used by the
Company, (b) marketing methods and strategies employed by the Company, and (c)
all lists of past, present or targeted customers, clients, suppliers, business
partners, teaming members and/or other Persons who have done business with the
Company. Executive agrees that Executive will not, during the term of
Executive’s employment with the Company and for a period of twenty-four (24)
months thereafter, disclose to any unauthorized Person or use for Executive’s
own account any of such Confidential Information without the written consent of
the Company. Executive agrees to deliver to the Company at the termination of
Executive’s employment, or at any other time the Company may request, all
memoranda, notes, plans, records, reports and other documents (and copies
thereof) relating to the business of the Company which Executive may then
possess or have under Executive’s control. Notwithstanding the terms of this
Agreement, Confidential Information may be disclosed by Executive when and to
the limited extent compelled by written notice from a government agency or when
and to the limited extent compelled by legal process or court order by a court
of competent jurisdiction, provided that, to the extent legally permissible,
Executive shall give the Company prompt written notice of such request or order
and the Confidential Information to be disclosed as far in advance of its
disclosure as possible so that the Company may seek appropriate an protective
order. Notwithstanding the terms of this Agreement, Executive may disclose the
Confidential Information of the Company in connection with the proposed
performance by Executive of Executive’s duties under this Agreement, subject to
the Company’s prior approval. Confidential Information does not include
information which (a) is generally known to the industry or the public other
than as a result of a breach of this Agreement or any other agreements by
Executive, or (b) is or becomes available to Executive on a non-confidential
basis from a source other than the Company or its subsidiaries or Affiliates or
their respective directors, employees or agents.

 

19. Withholding. Anything to the contrary notwithstanding, all payments required
to be made by the Company hereunder to Executive or his beneficiaries, including
his estate, shall be subject to withholding of such amounts relating to taxes as
the Company may reasonably determine it should withhold pursuant to any
applicable law or regulation.  In lieu of withholding such amounts, in whole or
in part, the Company may, in its sole discretion, accept other provisions for
payment of taxes as permitted by law, provided it is satisfied in its sole
discretion that all requirements of law affecting its responsibilities to
withhold such taxes have been satisfied.

 

20. Survival. The respective rights and obligations of the parties hereunder,
including under Sections 7, 17, 18, 20, 21, 22, 24 and 25 of this Agreement,
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

 

21. Resignation of Offices. Promptly following the termination of Executive’s
employment with the Company for any reason other than his death, Executive shall
promptly deliver to the Company reasonably satisfactory evidence of Executive’s
resignation from all positions that Executive may then hold as an employee,
officer or director of the Company or any Affiliate.

 

22. Disclosure and Assignment to Company of Inventions and Innovations.

 

(a) Executive agrees to disclose and assign to the Company as the Company’s
exclusive property, all inventions and technical or business innovations,
including but not limited to all patentable and copyrightable subject matter
(collectively, the “Innovations”) developed, authored or conceived by Executive
solely or jointly with others during the period of Executive’s employment,
including during Executive’s employment prior to the date of this Agreement, (1)
that are along the lines of the business, work or investigations of the Company
to which Executive’s employment relates or as to which Executive may receive
information due to Executive’s employment with the Company, or (2) that result
from or are suggested by any work which Executive may do for the Company or (3)
that are otherwise made through the use of Company time, facilities or
materials. To the extent any of the Innovations is copyrightable, each such
Innovation shall be considered a “work for hire.”

 

(b) Executive agrees to execute all necessary papers and otherwise provide
proper assistance (at the Company’s expense), during and subsequent to
Executive’s employment, to enable the Company to obtain for itself or its
nominees, all right, title, and interest in and to patents, copyrights,
trademarks or other legal protection for such Innovations in any and all
countries.

 



 

 

 

(c) Executive agrees to make and maintain for the Company adequate and current
written records of all such Innovations.

 

(d) Upon any termination of Executive’s employment, employee agrees to deliver
to the Company promptly all items which belong to the Company or which by their
nature are for the use of Company employees only, including, without limitation,
all written and other materials which are of a secret or confidential nature
relating to the business of the Company.

 

(e) In the event the Company is unable for any reason whatsoever to secure
Executive’s signature to any lawful and necessary documents required, including
those necessary for the assignment of, application for, or prosecution of any
United States or foreign application for letters patent or copyright for any
Innovation, Executive hereby irrevocably designates and appoints the Company and
its duly authorized officers and agents as Executive’s agent and
attorney-in-fact, to act for and in Executive’s behalf and stead to execute and
file any such applications and to do all other lawfully permitted acts to
further the assignment, prosecution, and issuance of letters patent or
registration of copyright thereon with the same legal force and effect as if
executed by Executive. Executive hereby waives and quitclaims to the Company any
and all claims, of any nature whatsoever, which Executive may now have or may
hereafter have for infringement of any patent or copyright resulting from any
such application.

 

23. Amendment. Any provision of this Agreement may be amended or waived only
with the prior written consent of the Company and Executive.  Notwithstanding
anything in this Agreement to the contrary, the Company shall unilaterally have
the right to amend this Agreement to comply with Section 409A of the Code so
long as such amendment does not impair the rights of the Executive (in which
case they shall reasonably cooperate); provided that any adjustment in the
timing of the payments to be received by Executive hereunder shall not be deemed
to be an impairment of the rights of Executive.

 

24. Tolling. Should Executive violate any of the terms of the restrictive
covenant obligations articulated herein, the obligation at issue will run from
the first date on which Executive ceases to be in violation of such obligation.

 

25. Section 409A.

 

(a) General Compliance. This Agreement is intended to comply with Section 409A
or an exemption thereunder and shall be construed and administered in accordance
with Section 409A. Notwithstanding any other provision of this Agreement,
payments provided under this Agreement may only be made upon an event and in a
manner that complies with Section 409A or an applicable exemption. Any payments
under this Agreement that may be excluded from Section 409A either as separation
pay due to an involuntary separation from service or as a short-term deferral
shall be excluded from Section 409A to the maximum extent possible. For purposes
of Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a "separation from service"
under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A, and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest, or other expenses that may be
incurred by Executive on account of non-compliance with Section 409A.

 

(b) Specified Employees. Notwithstanding any other provision of this Agreement,
if any payment or benefit provided to Executive in connection with Executive’s
termination of employment is determined to constitute "nonqualified deferred
compensation" within the meaning of Section 409A and Executive is determined to
be a "specified employee" as defined in Section 409A(a)(2)(b)(i), then such
payment or benefit shall not be paid until the first payroll date to occur
following the six-month anniversary of the Termination Date or, if earlier, on
Executive's death (the "Specified Employee Payment Date"). The aggregate of any
payments that would otherwise have been paid before the Specified Employee
Payment Date shall be paid to Executive in a lump sum on the Specified Employee
Payment Date and thereafter, any remaining payments shall be paid without delay
in accordance with their original schedule.

 



 

 

 

(c) Reimbursements. Solely to the extent required by Section 409A, each
reimbursement or in-kind benefit provided under this Agreement shall be provided
in accordance with the following:

 

(i)    the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;

 

(ii)  any reimbursement of an eligible expense shall be paid to Executive on or
before the last day of the calendar year following the calendar year in which
the expense was incurred; and

 

(iii)  any right to reimbursements or in-kind benefits under this Agreement
shall not be subject to liquidation or exchange for another benefit.

  

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 



 

 

 

IN WITNESS WHEREOF, this Agreement shall be effective as of the date specified
in the first paragraph of this Agreement.

 

  WIDEPOINT CORPORATION:                

Name:  

Jin H. Kang     Title:   Chief Executive Officer           EXECUTIVE:          
      Name: Kito Mussa  

 



 

 